Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 Sep 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 29 Sep 2022.
Claims 1 and 11 were amended. 
Claims 1, 4, 6-9, 11, 14, and 16-19 are currently pending and have been examined.

Response to Arguments
Regarding the objection to claims 1 and 11
Applicant’s amendments have obviated the objection to claims 1 and 11. It is withdrawn. 
Regarding the rejection under 35 U.S.C. 112(a)
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(a). It is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that “the independent claims include limitations that do not constitute ‘certain methods of organizing human activity,’” citing the limitations which recite scanning a machine-readable label, constructing a linear data structure, and transmitting a grouping instruction that is displayable on a graphical user interface. Applicant’s remarks, p. 16. However, Applicant does not elaborate, merely asserting that this is so. Each of these limitations were addressed in detail in the final action mailed 29 Apr 2022. Absent some further evidence or argument which clearly sets forth why these elements were not properly addressed in the final action, Applicant’s arguments are not persuasive. 
Applicant next asserts that the linear data structure limitations “merely involve a mathematical concept,” rather than reciting one. Applicant’s remarks, p. 10. In support, Applicant cites to MPEP 2106.04(a)(2)(I), which establishes that claim recitations that are merely based on or involve a mathematical concept do not necessarily recite a mathematical concept. Applicant does not include the portion which states that “a mathematical concept need not be expressed in mathematical symbols, because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” Id, citing SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018), cleaned up. MPEP 2106.04(a)(2)(I)(A) also states that “organizing information and manipulating information through mathematical correlations” constitutes reciting mathematical relationships in a claim. Here, Applicant’s claims positively recite constructing a linear data structure and running a linear optimization function to calculate a score. These recitations are recitations which use words to operate on data to solve a problem by organizing and manipulating information through mathematical correlations. Therefore, the independent claims do recite mathematical relationships and Applicant’s arguments are not persuasive. 
Applicant next asserts that “the technology complex claimed systems and methods makes use of a particularly claimed linear data structure that enables users to quickly and accurately identify alimentary elements.” Applicant’s remarks, p. 10. Applicant asserts that “the alleged abstract idea is incorporated into a practical application,” based on the claims in McRO, but Applicant does not analogize Applicant’s claims to those found eligible in McRO or otherwise construe why Applicant’s claims are analogous to those in McRO, merely asserting that it is so. This is not persuasive absent some evidentiary showing that such an analogy is apt. 
Applicant next asserts that the claims recite “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, the particularly claimed evaluation of the linear sequence that is integral to the claim, amongst other limitations, and improves technological results in a specific and limited way.” Applicant’s remarks, p. 11. However, aside from the linear sequence, Applicant does not specify which additional element that is, or how or why it is integral to the claim. As noted above, the recitation of the linear sequence is itself an abstract idea. An improvement in the abstract idea itself is not an improvement to technology. MPEP 1206.05(a)(II). The judicial exception alone cannot provide the improvement sufficient to result in a practical exception or significantly more. MPEP 1206.05(a), citing Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Here, even if Applicant’s claims recite the use of linear optimization and linear data structures in an improved way, which is not conceded based on the art based rejections set forth below, this is an improvement to the abstract idea itself, and is insufficient to result in a practical application or significantly more than the abstract idea. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “claims 1 and 11 do not recite an identification device later used as a scanning device.” Applicant’s remarks, p. 11. It is unclear what is being asserted here. However, Applicant’s claims do positively recite a computing device configured to scan, which is a scanning device. Therefore, Applicant’s assertion is not persuasive. 
Applicant next asserts that that “The Examiner, by failing to take into accounts the specific limitations of the claim, has oversimplified the claim, as a whole, and done exactly what the Federal Circuit warned against.” Applicant’s remarks, p. 11. It is unclear which elements Applicant is asserted were left unconsidered. Each limitation of each independent claim was expressly identified and considered, as was each additional element, in the final action mailed 29 Apr 2022. Applicant does not otherwise explain which elements were oversimplified or why this results in “exactly what the Federal Circuit warned against,” merely asserting that it is so. Accordingly, Applicant’s arguments are not persuasive. 
Applicant largely adopts the same arguments for step 2B, specifically citing to “the ‘practical application’ analysis presented above.” Applicant’s remarks, p. 12. Therefore, the above response is adopted for these arguments. 
Applicant next asserts that the independent claims “recite details of how a solution to a problem is accomplished (extracting alimentary identifiers from a barcode and determining whether two different orders have the same transfer path), practice a needed use of a computing device (e.g., implementation of the identifiers) and are directed to a specific technical field.” Applicant’s remarks, pp. 12-13. This is not persuasive. If the alimentary elements were labeled with numbers instead of a barcode, and if a human operator were provided “linear data structures” of alimentary element numbers for orders, the human operator would be able to perform every aspect of Applicant’s independent claims but for the drafting effort of reciting the computing elements. Therefore, these elements are not integral to the abstract idea, but rather a drafting effort designed to monopolize the abstract idea. As such, Applicant’s arguments are not persuasive. 
Applicant next asserts that “the claims do no preempt generic implementation of machine learning models,” because they “recite[] a unique method for quickly and accurately identify alimentary elements and determine transfer paths of two separate order containing alimentary elements, based on alimentary elements within each order.” Applicant’s remarks, p. 13, citing to Amdocs v. Openet Telecom, 841 F.3d 1288, (Fed. Cir. 2016). This is not persuasive. Even if Applicant’s claims recite a unique method for identifying a route for delivery of food items, which they do not as set forth below, this is insufficient to result in significantly more than the abstract idea. Unlike the claims in Amdocs, Applicant’s claims do not change the functioning of the computer or technological elements. Instead, Applicant’s claims recite using computing elements for their traditional functions, i.e. scanning information, which has been expressly identified by the courts as well-understood, routine, and conventional activity, and performing calculations. In contrast to the claims in Amdocs, Applicant’s claims rely on generically recited computing elements to perform functions claimed at a high level in a manner consistent with the well-understood, routine, and conventional uses of computers. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that Applicant’s claims recite an inventive concept “because they are not taught by the relevant art, as evidenced by the lack of art rejections provided by the Office Action.” Applicant’s remarks, p. 13. This is not persuasive. As an initial matter, even novel judicial exceptions are still exceptions ineligible for patenting. MPEP 2106.04(I), citing Parker v. Flook, 437 U.S. 584, 591-92, 198 USPQ 193, 198 (1978) particularly. Moreover, art based rejections were provided in detail in the action mailed 29 Apr, and, as set forth below, the prior art discloses every element of Applicant’s claimed invention. Even if Applicant’s claimed solution were novel, which it is not, it would still recite an abstract idea without significantly more. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant begins by defining “alimentary” using Merriam-Webster’s definition, consisting of “of or relating to nourishment or nutrition,” and “contends that ‘the total number and types of boxes’ is not broadly interpreted as an identifier for each element relating to nourishment and nutrition,” resulting in the cited art failing to disclose the claimed invention. Applicant’s remarks, p. 14. This is not persuasive. Applicant’s originally filed drawings disclose the scanning device scanning a label affixed to a box in fig. 2. Paragraph [0014] discloses that the label 208 is “on the alimentary element.” Therefore, under the broadest reasonable interpretation of “alimentary element” as set forth by Applicant’s own originally filed disclosure, the labels affixed to food catering boxes are disclosed by Mendez, cited as paragraphs [0004], [0020], and [0047]-[0055] in the final action. Therefore, Applicant’s arguments are not persuasive. 
The remainder of Applicant’s arguments are that the other cited art does not overcome the asserted deficiencies of Mendez. For the reasons set forth above, this is not persuasive. The rejection is maintained. 

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites “wherein the same transfer path is updated as a function of an available physical transfer apparatus containing a location, and wherein updating the path.” For purposes of examination, this is being interpreted as, in relevant part “and wherein updating the path comprises branching the same transfer path as a function of the available physical transfer apparatuses,” based on the fact that each claim which depends from claim 1 corresponds to a claim which depends from claim 11 nearly verbatim. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-9, 11, 14, and 16-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1, 4, and 6-9 recite a system, and claims 11, 14, and 16-19 recite a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite identifying a first order and a second order; determining a first plurality of alimentary elements associated with the first order, an identifier for each alimentary element in the plurality of alimentary elements associated with the first order, and a first destination; determining a second plurality of alimentary elements associated with the second order, an identifier for each alimentary element in the plurality of alimentary elements associated with the second order, and a second destination; constructing a linear data structure of a first sequential collection of alimentary elements and a second sequential collection of alimentary elements; wherein the first sequential collection of alimentary elements includes the first plurality of alimentary elements associated with the first order and the second sequential collection of alimentary elements includes the second plurality of alimentary elements associated with the second order; evaluating status of the linear data structure, wherein evaluating comprises: retrieving an identifier for each alimentary element of the first plurality of alimentary elements associated with the first order and each alimentary element of the second plurality of alimentary elements associated with the second order, wherein the identifier corresponds to alimentary elements present in a complete order; and comparing the retrieved identifier for each alimentary element with the determined identifier; determining whether the first order and the second order are to be transferred together, wherein determining further comprises: calculating a score for a pair comprising the first order and the second order as a function of a linear optimization function, the first destination, the second destination, the first plurality of alimentary elements, and the second plurality of alimentary elements, wherein the linear optimization function includes minimizing a plurality of loss functions, where each loss function in the plurality of loss functions generates a minimal output; and assigning a same transfer path to the first and second orders as a function of the score; and transmitting a grouping instruction for the first and second orders as a function of the same transfer path. Determining how to fulfill delivery orders constitutes a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, the claims recite using linear optimization and loss functions for optimization of delivery pairings, which are mathematical concepts. See MPEP 2106.04(a), (a)(2). 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The additional elements are a computing device, which is also a scanning device, a database, labels, and, passively, a graphical user interface (GUI). A computing device and a GUI are generically recited computing elements. Scanning a label to identify the alimentary element is mere data gathering, and constitutes insignificant extra-solution activity. See MPEP 2106.05(g). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Scanning physical documents, such as the recited first and second labels, to extract data has been found by courts to be well-understood, routine, and conventional activity. See at least MPEP 2106.05(d)(II)(v). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with further definitions of the commercial interaction or mathematical relationships. Claims 4 and 14 recite retrieving information from a database based on scanning the label and determining whether the order is complete; claims 6 and 16 recite assigning the same transfer path as a function of an average time for traversing the same path; claims 7 and 17 recite minimizing the average travel time of the same travel path; claims 8 and 18 recite using a location of a transfer apparatus to determine an appropriate route and branching a same transfer path; and claims 9 and 19 recite calculating a travel time from the transfer apparatus to the order location. These steps all constitute additional mathematical relationships, commercial interactions, or rules to be followed, and therefore also fall into the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas.
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 8 and 18 recite “wherein the transfer path is updated as a function of an available physical transfer apparatus containing a location.” Applicant’s originally filed specification discloses “One or more tables may include transfer path table 312, which may include a history of numerical values, GPS coordinates, addresses, timestamps, and the like, for instance and without limitation, that represent transfer paths determined for physical transfer apparatuses in determining travel time.” Applicant’s originally filed specification, paragraph [0018]. Accordingly, the broadest reasonable interpretation of “wherein the transfer path is updated as a function of an available physical transfer apparatus containing a location” includes retrieving the location from a table and running the optimization therefrom, which is part of the abstract idea. Even if retrieving a location from a database would fall outside the bounds of the abstract idea, it would constitute mere data gathering. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Retrieving information from a database is electronic recordkeeping and/or storing and retrieving information in memory, which the courts have held to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0258134 to Mendez (“Mendez”) in view of U.S. Patent Publication No. 2019/0228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 2005/0139663 to Hopwood et. al. (“Hopwood”) and in view of Non-patent Literature “Loss Functions and Optimization Algorithms. Demystified.” by Apoorva Agrawal (“Agrawal”).
Claim 1
Mendez discloses the following elements:
A system for identifying and grouping alimentary elements for physical transfer, the system comprising: ([0004] system and method for providing adaptive processing and delivery of food catering orders)
a computing device configured to: ([0021] enterprise resource planning unit includes inventory tracking; [0057] enterprise resource planning unit is comprised of computer hardware, software, firmware, remote handheld units, or any combination thereof)
scan a first machine-readable label and a second machine-readable label, wherein the first machine-readable label identifies a first order, and the second machine-readable label identifies a second order; ([0020] food elements are prepared and packaged into boxes; bar code label allows determination of where boxes are in the delivery process; boxes are sorted by delivery zone and shift to be transported together; label includes order information; [0047]-[0055] label information includes total number and type of boxes ordered; [0073] system includes scanners to scan bar code information on each box)
extract, from the scan of the first machine-readable label, a first plurality of alimentary elements associated with the first order, an identifier for each alimentary element in the plurality of alimentary elements associated with the first order, and a first destination; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
extract, from the scan of the second machine-readable label, a second plurality of alimentary elements associated with the second order, an identifier for each alimentary element in the plurality of alimentary elements associated with the second order, and a second destination; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
construct a linear data structure of a first sequential collection of alimentary elements and a second sequential collection of alimentary elements for in response to scanning the first and second machine-readable labels; ([0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations; [0020] boxes are sorted by delivery zone and shift; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location)
wherein the first sequential collection of alimentary elements includes the first plurality of alimentary elements associated with the first order and the second sequential collection of alimentary elements includes the second plurality of alimentary elements associated with the second order; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
evaluate status of the 
retrieving an identifier from a database for each alimentary element of the first plurality of alimentary elements associated with the first order and each alimentary element of the second plurality of alimentary elements associated with the second order, wherein the identifier corresponds to alimentary elements present in a complete order; ([0020] labels are attached to boxes to identify the order and other suitable information; boxes are sorted by delivery zone and shift; [0021] food management section stores and processes information related to one or more associated boxes; [0040]-[0041] orders are grouped by zone and time slot and total number of boxes that are ordered is tracked; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0073] system includes scanners to scan bar code information on each box; scanned events are updated in a database) 
and comparing the identifier from the database for each alimentary element with the extracted identifier; ([0020] labels are attached to boxes to identify the order and other suitable information; boxes are sorted by delivery zone and shift; [0021] food management section stores and processes information related to one or more associated boxes; [0040]-[0041] orders are grouped by zone and time slot and total number of boxes that are ordered is tracked; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0056] adjustments are made to the inventory of boxes stored or being prepared)
determine, as a function of the linear data structure, whether the first order and the second order are to be transferred together, wherein determining further comprises: ([0032] delivery route is finalized; [0060] delivery includes multiple orders; [0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations)


and transmit a grouping instruction for the first and second orders as a function of the same transfer path, wherein the grouping instruction is displayable on a graphical user interface. ([0025] carrier transceiver can download information related to each shift and all orders for that shift; transceivers may be cell phone, PDA, etc.; [0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations – that the information is displayable on a graphical user interface does not require a showing that the information is actually displayed, though Mendez discloses this function)
Mendez does not explicitly disclose a linear optimization function. However, Laury discloses route optimization using linear optimization based on delivery location ([0020]-[0021]), scoring for each route combination and combining routes with the highest or lowest score ([0034]). Laury also discloses using regression in optimization, as in paragraphs [0120], [0122]. According to Agrawal, linear regression is a loss function. Agrawal, “Loss Functions” section, “Regressive loss functions” subsection. Therefore, Laury also disclose using a loss function in the linear optimization calculation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the routing optimization of Mendez with the linear optimization and scoring of Laury in order to “calculate the route that minimizes or maximizes a cost, a condition, or a resource (e.g., a distance, travel time, fuel/electrical charge, travel speed, etc.) associated with traversing from the starting point to the destination point.” Laury, paragraph [0034]. 
Mendez discloses that the label includes information including the total number and type of boxes ordered in paragraph [0047], and that the system can track how many boxes are in each order in paragraph [0025]. Applicant’s originally filed disclosure sets forth that a “linear data structure of a sequential collection of objects” corresponds to “all alimentary elements of an order.” Applicant’s originally filed specification, paragraph [0014]. Therefore, Mendez discloses the linear data structure of a sequential collection of objects. However, to the extent that Mendez does not explicitly disclose a sequential collection of objects, Hopwood discloses that individual tags are deducted from an order quantity until the order status is zero. Hopwood, paragraph [0026]. Hopwood also discloses that “to avoid the same tags being used to ‘complete’ different, or even the same order more than once, each tag identifier is saved to a database,” in [0039], that a database is checked for latest order details in [0078], that the scan results in a lookup of product names from an order database in [0086], that the system includes an order database in [0094]-[0104], that “the data from the tags is recorded to prove what is being sent and to whom,” and that the “reading device collects the PC/EPC/SKU, Date Life and series number from the Tag and verifies this data against the retailer's order for that day” in [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the order verification system of Mendez with the order status system of Hopwood so that “the system ensures the correct volume of goods being delivered to the correct destination, even if the order has been updated.” Hopwood, paragraph [0026].
Claim 11
Mendez discloses the following elements:
A method for identifying and grouping alimentary elements for physical transfer, the method comprising: ([0004] system and method for providing adaptive processing and delivery of food catering orders)
scanning, by a computing device, a first machine readable label and a second machine-readable label, wherein the first machine-readable label identifies a first order, and the second machine-readable label identifies a second order; ([0020] bar code label allows determination of where boxes are in the delivery process; boxes are sorted by delivery zone and shift to be transported together; label includes order information; [0047]-[0055] label information includes total number and type of boxes ordered; [0021] enterprise resource planning unit includes inventory tracking; [0073] system includes scanners to scan bar code information on each box)
determining, by the computing device and from the scan of the first machine- readable label, a first plurality of alimentary elements associated with the first order, an identifier for each alimentary element in the plurality of alimentary elements associated with the first order, and a first destination and a first destination; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
determining, by the computing device and from the scan of the second machine-readable-label, a second plurality of alimentary elements associated with the second order, an identifier for each alimentary element in the plurality of alimentary elements associated with the second order, and a second destination; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
constructing, by the computing device and in response to scans of the first and second machine-readable labels, a linear data structure of a first sequential collection of alimentary elements and a second sequential collection of alimentary elements in response to scanning the first and second machine- readable labels; ([0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations; [0020] boxes are sorted by delivery zone and shift; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location)
wherein the first sequential collection of alimentary elements includes the first plurality of alimentary elements associated with the first order and the second sequential collection of alimentary elements includes the second plurality of alimentary elements associated with the second order; ([0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0020] label identifies to which order the box belongs)
evaluating status of the linear data structure, wherein evaluating comprises: retrieving an identifier from a database for each alimentary element of the first plurality of alimentary elements associated with the first order and each alimentary element of the second plurality of alimentary elements associated with the second order, wherein the identifier corresponds to alimentary elements present in a complete order; ([0020] labels are attached to boxes to identify the order and other suitable information; boxes are sorted by delivery zone and shift; [0021] food management section stores and processes information related to one or more associated boxes; [0040]-[0041] orders are grouped by zone and time slot and total number of boxes that are ordered is tracked; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0073] system includes scanners to scan bar code information on each box; scanned events are updated in a database)
and comparing the identifier from the database for each alimentary element with the extracted identifier; ([0020] labels are attached to boxes to identify the order and other suitable information; boxes are sorted by delivery zone and shift; [0021] food management section stores and processes information related to one or more associated boxes; [0040]-[0041] orders are grouped by zone and time slot and total number of boxes that are ordered is tracked; [0047]-[0055] label information includes total number and type of boxes ordered, and delivery location; [0056] adjustments are made to the inventory of boxes stored or being prepared)
determining, by the computing device, as a function of the linear data structure, whether the first order and the second order are to be transferred together, wherein determining further comprises: ([0032] delivery route is finalized; [0060] delivery includes multiple orders; [0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations)


and transmitting, by the computing device, a grouping instruction for the first and second orders as a function of the same transfer path, wherein the grouping instruction is displayable on a graphical user interface. ([0025] carrier transceiver can download information related to each shift and all orders for that shift; transceivers may be cell phone, PDA, etc.; [0023] system includes order routing optimization; [0056] delivery routes are based on delivery locations – that the information is displayable on a graphical user interface does not require a showing that the information is actually displayed, though Mendez discloses this function)
Mendez does not explicitly disclose a linear optimization function. However, Laury discloses route optimization using linear optimization based on delivery location ([0020]-[0021]), scoring for each route combination and combining routes with the highest or lowest score ([0034]). Laury also discloses using regression in optimization, as in paragraphs [0120], [0122]. According to Agrawal, linear regression is a loss function. Agrawal, “Loss Functions” section, “Regressive loss functions” subsection. Therefore, Laury also disclose using a loss function in the linear optimization calculation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the routing optimization of Mendez with the linear optimization and scoring of Laury in order to “calculate the route that minimizes or maximizes a cost, a condition, or a resource (e.g., a distance, travel time, fuel/electrical charge, travel speed, etc.) associated with traversing from the starting point to the destination point.” Laury, paragraph [0034]. 
Mendez discloses that the label includes information including the total number and type of boxes ordered in paragraph [0047], and that the system can track how many boxes are in each order in paragraph [0025]. Applicant’s originally filed disclosure sets forth that a “linear data structure of a sequential collection of objects” corresponds to “all alimentary elements of an order.” Applicant’s originally filed specification, paragraph [0014]. Therefore, Mendez discloses the linear data structure of a sequential collection of objects. However, to the extent that Mendez does not explicitly disclose a sequential collection of objects, Hopwood discloses that individual tags are deducted from an order quantity until the order status is zero. Hopwood, paragraph [0026]. Hopwood also discloses that “to avoid the same tags being used to ‘complete’ different, or even the same order more than once, each tag identifier is saved to a database,” in [0039], that a database is checked for latest order details in [0078], that the scan results in a lookup of product names from an order database in [0086], that the system includes an order database in [0094]-[0104], that “the data from the tags is recorded to prove what is being sent and to whom,” and that the “reading device collects the PC/EPC/SKU, Date Life and series number from the Tag and verifies this data against the retailer's order for that day” in [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the order verification system of Mendez with the order status system of Hopwood so that “the system ensures the correct volume of goods being delivered to the correct destination, even if the order has been updated.” Hopwood, paragraph [0026].
Claims 4 and 14
Mendez in view of Laury, Hopwood, and Agrawal discloses the elements of claims 1 and 11, above. Mendez also discloses: 
retrieving, from an alimentary element database, a list of alimentary elements associated with the first order; ([0020] barcode information allows determination of order information; [0047]-[0055] label information includes total number and type of boxes ordered as well as delivery address)
and comparing the list of alimentary elements to the first plurality of alimentary elements. ([0047]-[0055] label information includes total number and type of boxes ordered as well as delivery address; [0025] delivery personnel can verify details of deliveries with handheld devices, including quantity of boxes ordered)
Mendez does not explicitly disclose determining whether the first order is complete. However, Hopwood discloses receiving a file that holds the destination’s orders for the day (paragraph [0025]) and that individual tags are deducted from an order quantity until the order status is zero (paragraph [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the order verification system of Mendez with the order status system of Hopwood so that “the system ensures the correct volume of goods being delivered to the correct destination, even if the order has been updated.” Hopwood, paragraph [0026].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0258134 to Mendez (“Mendez”) in view of U.S. Patent Publication No. 2019/0228375 to Laury et. al. (“Laury”) and U.S. Patent Publication No. 2005/0139663 to Hopwood et. al. (“Hopwood”) in view of Non-patent Literature “Loss Functions and Optimization Algorithms. Demystified.” by Apoorva Agrawal (“Agrawal”) and further in view of U.S. 2019/0266567 to Borucki (“Borucki”).
Claims 6 and 16
Mendez in view of Laury, Hopwood, and Agrawal discloses the elements of claims 1 and 11, above. Mendez also discloses that the enterprise resource planning (ERP) unit can optimize the vehicle for efficiency (paragraphs [0023]-[0024]), and that the ERP can take into consideration actual drive-time (paragraph [0060]). To the extent that none of Mendez, Laury, or Hopwood explicitly disclose assigning a path as a function of the average travel time, Borucki discloses: 
assigning the same transfer path further as a function of an average time required for traversing the same transfer path. ([0023] optimization may be based on a minimized delivery time for the products; [0040] a common delivery path is determined based on minimizing a weighted average delivery time associated with the products)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the optimized routing of Mendez in view of Laury and Hopwood with the optimization based on average delivery time of Borucki in order to “minimize the risk of a high priority item being delivered later than an expected or expiration date.” Borucki, paragraph [0025]. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0258134 to Mendez (“Mendez”) in view of U.S. Patent Publication No. 2019/0228375 to Laury et. al. (“Laury”) and U.S. Patent Publication No. 2005/0139663 to Hopwood et. al. (“Hopwood”) in view of Non-patent Literature “Loss Functions and Optimization Algorithms. Demystified.” by Apoorva Agrawal (“Agrawal”) and further in view of U.S. 2019/0266567 to Borucki (“Borucki”) and U.S. Patent No. 10,198,707 to Bolton et. al. (“Bolton”).
Claims 7 and 17
Mendez in view of Laury, Hopwood, and Agrawal discloses the elements of claims 1 and 11, above. Mendez also discloses a latest time by which a new order or change to an order can be made to ensure on-time delivery of all orders (paragraph [0031]). None of Mendez, Laury, or Hopwood explicitly disclose minimizing a transit time below a threshold. However, Borucki also discloses:
minimizing an average time of the same transfer path below a maximal threshold. ([0025] items may be time-dependent, such as perishable items; priorities can be included to minimize the risk of items being delivered later than an expiration date; [0040] average delivery time is minimized based on priorities)
To the extent that Borucki may not be found to explicitly disclose minimizing the average travel time of the orders below a threshold, Bolton discloses clustering locations for synchronized delivery based at least partly on a threshold travel time between serviceable points (col. 52, ll. 6-10), and using an average travel time threshold to determine whether locations are close enough for synchronized delivery (col. 52, ll. 54-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the minimized and expiration date based routing of Mendez in view of Laury, Hopwood, and Borucki with the average travel time threshold for synchronized delivery of Bolton in order to achieve “a more efficient delivery of the shipment/item.” Bolton, col. 28, ll. 31-33. 
Claims 8 and 18
Mendez in view of Laury, Hopwood, Agrawal, Borucki, and Bolton discloses the elements of claims 7 and 17, above. Mendez also discloses:
wherein the same transfer path is updated as a function of an available physical transfer apparatus containing a location, and wherein updating the path comprises branching the same transfer path as a function of the available physical transfer apparatuses. ([0025] delivery personnel can update the ERP when at a delivery location; [0026] server can adjust delivery profiles and schedules, and optimize routes, based on entered data; see also paragraph [0023]; [0024] orders may be pre-staged in a transit storage unit closer to a final destination, and then smaller delivery vehicles can complete the delivery; see also [0029], Fig. 1, showing that one vehicle takes the orders to the transit storage unit prior to the capillary distribution to final destinations)
The broadest reasonable interpretation of a “physical transfer apparatus containing a location” includes tables having available “physical transfer apparatus” and GPS coordinates, as in paragraph [0018] of Applicant’s disclosure. 
Claims 9 and 19
Mendez in view of Laury, Hopwood, Agrawal, Borucki, and Bolton discloses the elements of claims 8 and 18, above. Mendez also discloses: 
wherein updating the transfer path further comprises calculating a time of traversing the same transfer path from an available physical transfer apparatus current location to a current order location. ([0060] information can be gathered and entered into the enterprise resource planning (ERP), including circumstances which slow delivery; [0059] initial drive-time calculations can be used to adjust scheduling profile; [0061] system can update the scheduling profile etc.; [0025] delivery personnel can update the ERP when at a delivery location; [0026] server can adjust delivery profiles and schedules, and optimize routes, based on entered data; see also paragraph [0023])
The broadest reasonable interpretation of “current order location” may reasonably be construed by those with skill in the art as a destination location for the current order being delivered. This is especially true in light of the fact that the phrase “current order location” only appears in paragraph [0036], which recites the language of the claim nearly verbatim, and in the context of minimizing the average time of transfer of the orders, at least suggesting that the orders have been collected. In that light, the claim is met by the citations to Mendez above. Nevertheless, to the extent that the claim is intended to cover a situation in which the vehicle is collecting the order from a location and determining the time until the vehicle arrives to collect the order, Borucki discloses that orders may be transferred between vehicles (paragraph [0018]), and calculating the time to pick-up and deliver the products (paragraphs [0035], [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the optimized routing of Mendez in view of Laury, and Hopwood with the optimization based on average delivery time of Borucki in order to “minimize the risk of a high priority item being delivered later than an expected or expiration date.” Borucki, paragraph [0025]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628